Citation Nr: 0320091	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  02-16 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a previously-denied claim for entitlement to service 
connection for bilateral hearing loss.

2.  Whether new and material evidence has been presented to 
reopen a previously-denied claim for entitlement to service 
connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from December 1966 to 
October 1974, including service in Vietnam.  His awards and 
decorations include the Purple Heart Medal and the Combat 
Infantryman's Badge.

The veteran presented sworn testimony during a hearing on 
appeal at the Board of Veterans' Appeals (Board) in January 
2003, before the undersigned Acting Veterans Law Judge.  

The veteran had also filed claims for service connection for 
a skin disability and for residuals of injury to the right 
eye.  Review of the claims file reveals that while the 
veteran filed a timely notice of disagreement to the adverse 
rating decision pertaining to his skin disability, he failed 
to file a timely substantive appeal after a Statement of the 
Case was issued.  In the absence of a timely-filed appeal, 
the Board has no jurisdiction over this issue.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.302, 20.1103.  While the veteran has 
filed a claim with regard to residuals of injury to his right 
eye, the RO has not yet had a chance to address this claim; 
therefore it is referred to the RO for appropriate action.

The Board observes a potential technical defect in the 
development of this appeal in that no Statement of the Case 
has addressed the issue of whether new and material evidence 
has been presented to reopen the previously-denied claim for 
service connection for tinnitus.  Both the veteran's notice 
of disagreement and substantive appeal pertained to his 
"ears."  The Board is of the opinion that these documents 
may be liberally interpreted as to include both the issues 
reflected on the title page.  However, the RO issued a 
Statement of the Case which addresses only the claim 
involving hearing loss.  During the hearing on appeal, 
testimony was accepted as to hearing loss and tinnitus.  In 
light of the favorable disposition reached below, the 
omission of the tinnitus issue from the Statement of the Case 
may be viewed as insignificant and non-prejudicial to the 
veteran.


FINDINGS OF FACT

1.  The RO denied a claim for service connection for 
bilateral hearing loss in an unappealed June 1975 rating 
decision on the basis that the veteran did not manifest 
hearing loss after service; the RO declined to reopen the 
claim in a final July 1997 rating decision.  

2.  Additional evidence submitted since the RO's 1997 final 
decision is not new and material inasmuch as the newly-
presented evidence does not tend to demonstrate the presence 
of hearing loss during service or sensorineural hearing loss 
within one year of discharge from service.

3.  The RO denied a claim for service connection for tinnitus 
in an unappealed July 1997 rating decision.

4.  Additional evidence submitted since the RO's 1997 final 
decision is new and material inasmuch as the newly-presented 
evidence provides a medical nexus between currently-shown 
tinnitus and acoustic trauma sustained in service.

5.  The veteran's currently-shown tinnitus is related to 
acoustic trauma sustained under combat conditions during 
service.


CONCLUSIONS OF LAW

1.  The RO's July 1997 decision declining to reopen a claim 
for service connection for bilateral hearing loss is final.  
38 U.S.C.A. § 5108 (West 2002).

2.  The evidence added to the record subsequent to the RO's 
July 1997 decision declining to reopen a claim for service 
connection for bilateral hearing loss is not new and material 
evidence; therefore the claim may not be reopened.  
38 U.S.C.A. §§ 1110, 1154, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2002).

3.  The RO's July 1997 decision denying service connection 
for tinnitus is final.  38 U.S.C.A. § 5108 (West 2002).

4.  The evidence added to the record subsequent to the RO's 
July 1997 decision is new and material evidence; therefore 
the claim is reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2002).

5.  Service connection for tinnitus is warranted.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. § 5102, 5103, 5103A, 
5107 (West 2002), became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  

In this case, the veteran was informed of the provisions of 
the VCAA in letters mailed in March 2001 and September 2002.  
In these letters, he was informed of his responsibilities vs. 
those of the VA in the development of his claims.  In 
particular, he was requested to provide information regarding 
any medical treatment he has received for hearing loss and 
tinnitus.  

Review of the claims file shows that the VA has met its 
obligations not only to inform the veteran but to assist the 
veteran in the development of his claim.  He has been 
provided with a VA audiological examination, his VA medical 
records have been obtained, and the veteran has presented 
supporting statements from fellow servicemen, in addition to 
his own sworn testimony.

Laws and regulations

The RO has determined that the veteran has not submitted new 
and material evidence sufficient to reopen previously denied 
claims for service connection for bilateral hearing loss and 
tinnitus.  The Board has an obligation to make an independent 
determination of its jurisdiction regardless of findings or 
actions by the RO.  Rowell v. Principi, 4 Vet. App. 9, 15 
(1993); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 
F.3d 1380 (Fed. Cir. 1996).  

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2002).  However, if the claimant 
can thereafter present new and material evidence of the 
previously disallowed claim, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).

Evidence is new when it is not merely cumulative or redundant 
of other evidence previously of record.  Material evidence is 
evidence which bears directly and substantially upon the 
specific issue at hand, and which by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2002); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Evidence is presumed 
credible for the purposes of reopening unless it is 
inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 
220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The evidence relied upon in reopening the claim must be both 
new and material.  Smith v. West, 12 Vet. App. 312 (1999).

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as an organic disease of the 
nervous system, including sensorineural hearing loss and 
tinnitus, becomes manifest to a degree of 10 percent within 
one year of the veteran's discharge from service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Procedural history

Shortly following his discharge from service, the veteran 
filed a claim for entitlement to service connection for 
bilateral hearing loss.  The RO denied the claim in June 1975 
on the basis that a bilateral hearing loss was not shown upon 
examination and testing conducted by the VA in January 1975.  
He did not appeal this decision and it thus became final one 
year after he was notified of the decision.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.302, 20.1103.

The veteran attempted to reopen the claim in February 1997.  
The RO declined to reopen the claim by rating decision of 
July 1997.  At the same time, he filed a claim for service 
connection for tinnitus.  In the July 1997 rating decision, 
the RO denied this claim on the basis that tinnitus was not 
shown in his service medical records.  He did not appeal this 
decision either and it also became final one year after 
notification.

Bilateral hearing loss

Upon the general medical examination conducted in connection 
with the veteran's entry into active service, his hearing 
acuity was deemed to have been within normal limits.  His 
service medical records reflect that he experienced a series 
of ear infections from 1969 to 1972.  The medical records 
reflect that he complained of difficulty hearing in 
connection with these infections.  In 1970, a plastic tube 
was inserted into his right ear, apparently to promote 
drainage.  In 1972, he experienced an infected cyst in his 
left ear which required treatment for some months.  In 
October 1972, a large cerumen plug along with one half of a 
match stick was removed from his right inner ear near the 
tympanic membrane.  The report of the general medical 
examination conducted in conjunction with his discharge from 
service in October 1974 is negative for complaints or 
symptoms involving his ears, however.  No hearing acuity 
testing was conducted during this examination.  

In connection with his initial claim for service connection, 
the veteran underwent a VA medical examination in January 
1975.  The audiometric portion of the report shows that his 
hearing acuity was deemed to have been within normal limits, 
with 100 percent speech discrimination ability in his right 
ear and 96 percent speech discrimination ability in his left 
ear.  Upon examination, his tympanic membranes and ear canals 
were normal.  

As noted above, the RO denied the claim for service 
connection for bilateral hearing loss on the basis that a 
bilateral hearing loss was not shown during the January 1975 
examination.  The RO then declined to reopen the claim in 
July 1997.

Subsequent to the final July 1997 decision, the veteran has 
submitted statements from fellow servicemen describing the 
noise from machine gun fire, other weaponry, and aircraft to 
which he was exposed for long periods of time under combat 
conditions in Vietnam.  He has also provided his own sworn 
testimony to this same effect.  The veteran's hearing 
testimony is deemed helpful to the Board and credible.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  
Furthermore, he underwent a VA examination in July 2001, the 
report of which has been added to the claims file.  

The report of the July 2001 examination indicates that the 
veteran currently has decreased hearing acuity in his right 
ear.  These test results were deemed to be of questionable 
validity, however, as further testing revealed that the 
veteran's responses to the audiologic stimuli were not 
reflective of his organic hearing levels.  The physician's 
assistant who conducted the testing reviewed the veteran's 
claims file as well, and provided the opinion that it is 
unlikely the veteran's current hearing loss can be attributed 
to noise exposure in the service given the normal audiometric 
findings in 1975, after his return from Vietnam and his 
discharge from service.  The report and opinion are signed by 
the physician who is the Chief of the Otolaryngology, Head, 
and Neck Surgery Department.

Following our review of the evidence of record, the Board 
holds that the veteran's testimony in conjunction with the 
statement from his friend, and the report of the July 2001 VA 
examination all represent new and relevant pieces of evidence 
as they were not previously of record when the most recent 
final decision was rendered in 1997.  However, the new 
evidence cannot be considered to be material evidence 
sufficient to reopen his claim for service connection.  
Because it does not bear directly and substantially upon the 
specific issue at hand, whether the veteran had hearing loss 
during service or sensorineural hearing loss within one year 
of discharge from service, the new evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

For injuries which were alleged to have been incurred in 
combat, such as the acoustic trauma which the veteran 
sustained in combat, 38 U.S.C.A. § 1154(b) provides a relaxed 
evidentiary standard of proof to determine service 
connection.  See generally Collette v. Brown, 82 F.3d 389 
(1996).  However, the reduced evidentiary burden only applies 
to the question of service incurrence, and not to the 
question of either current disability or nexus to service, 
both of which generally require competent medical evidence.  
Therefore, neither the veteran's own lay statements nor the 
statements from his fellow servicemen are probative of the 
critical issues of current disability and nexus in this case.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991). 

The veteran repeatedly contends that his hearing loss is 
related to the tube he had inserted into his right ear during 
service.  Although his complaints of decreased hearing acuity 
are reflected in his service medical records, the medical 
care providers appear to have associated his hearing 
complaints with his acute ear infections and/or physical 
blockage, as in the case of the cerumen plug and the 
matchstick.  These instances of decreased hearing are 
considered to be acute and transitory, as they resolved when 
the infections subsided and/or the blockage was removed and 
do not represent the type of permanent disability for which 
the VA pays compensation benefits.  In any event, the service 
medical records were previously considered and therefore are 
not new for purposes of this analysis.  

In the absence of a presentation of new and material evidence 
the veteran's claim may not be reopened and the benefit 
sought remains denied.

Tinnitus

Service connection for tinnitus was denied in July 1997 on 
the basis that the evidence did not show the veteran had 
complained of tinnitus during service or during the January 
1975 VA examination.  

Since the July 1997 decision, the veteran has submitted 
statements from fellow servicemen describing the noise from 
machine gun fire, other weaponry, and aircraft to which he 
was exposed for long periods of time under combat conditions 
in Vietnam.  He has also provided his own sworn testimony to 
this same effect.  Furthermore, he underwent a VA examination 
in July 2001, the report of which has been added to the 
claims file.  As above, the veteran's hearing testimony is 
deemed helpful to the Board and credible.  

The report of the July 2001 VA examination reflects that the 
veteran provided a history of having had tinnitus since 1967 
when he was involved in combat in Vietnam.  He describes the 
tinnitus as bilateral and constant.  Its pitch is similar to 
that of a bell ringing and reverberating.  Following the 
clinical examination and records review, the examiner 
presented the opinion that the veteran's tinnitus may be 
medically attributed to noise exposure in the service.  As 
noted above, the report is signed by the physician who is the 
Chief of the Otolaryngology, Head, and Neck Surgery 
Department.  

Following our review of the evidence of record, the Board 
holds that the veteran's testimony in conjunction with the 
statements from his fellow servicemen, and the report of the 
July 2001 VA examination constitute new and material evidence 
sufficient to reopen his claim for service connection for 
tinnitus.  These pieces of evidence were not previously of 
record; therefore they are new.  Furthermore, they bear 
directly and substantially upon the specific issue at hand, 
and are so significant that they must be considered in order 
to fairly decide the merits of the claim.  

The evidence shows that the veteran experienced significant 
noise exposure during service and that he suffers from 
tinnitus.  The July 2001 medical opinion links the tinnitus 
to the in-service noise exposure.  Therefore, under the laws 
and regulations governing the award of veterans' benefits, 
service connection for tinnitus is warranted.


ORDER

New and material evidence not having been submitted to reopen 
the previously-denied claim for entitlement to service 
connection for bilateral hearing loss, this benefit remains 
denied.

Service connection for tinnitus is warranted, subject to the 
laws and regulations governing the award of monetary 
benefits.




	                        
____________________________________________
	M. G. MAZZUCCHELLI
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

